Exhibit 10.5



 

AMENDED AND RESTATED PROMISSORY NOTE

 

$1,000,000.00 As of July 13, 2015

 

This is an amendment and restatement of the One Million and 00/100 Dollars
($1,000,000.00) promissory note issued on July 5, 2013, together with the first
allonge and second allonge thereto dated October 30, 2013 and June 10, 2015,
respectively, by Mahmud Haq to Medical Transcription Billing, Corp.
(collectively the “Original Promissory Note”).

 

FOR VALUE RECEIVED Medical Transcription Billing, Corp. (“MTBC”), a Delaware
corporation, 7 Clyde Road, Somerset, New Jersey 08873 (“Maker”), unconditionally
promises to pay to Mahmud Haq, an individual residing at 10 Beekman Road,
Franklin Park, New Jersey 08823 (“Payee”), the sum of One Million and 00/100
Dollars ($1,000,000.00), with interest at the rate of seven percent (7%) per
annum, calculated yearly, not in advance.

 

PAYMENT. Payment under this Amended and Restated Promissory Note (“Note” or
“Amended and Restated Promissory Note”) shall be made in lawful money of the
United States. Payment of principal and interest shall be made in full upon the
earlier of either: (1) July 4, 2016; or (2) a default that is not cured within
the timeframes set forth herein.

 

PREPAYMENT. Maker shall have the right to prepay this Note in full or in part at
any time without premium or penalty.

 

CURRENT BALANCE. Certain payments were made on the Original Promissory Note
prior to the date hereof such that the outstanding principal balance as of July
13, 2015 is Four Hundred Seventy Thousand, Eighty Nine and 00/100 Dollars
($470,089.00), plus accrued interest.

 

REBORROWING.     Subject to the mutual consent of Maker and Payee, Maker may
have the right to re-borrow sums which have been prepaid under this Note in
future periods, without the need for the execution of an allonge, amendment or
restatement, as long as the total amount outstanding at any time does not exceed
One Million and 00/100 Dollars ($1,000,000.00).

 

DEFAULT. The occurrence of any one or more of the following shall constitute an
event of default as the term is used herein:

 

(a)     failure to pay interest or principal hereunder when the same are due; or

 

(b)     Maker becomes bankrupt or admits in writing inability to pay debts as
they mature, or consents to the appointment of a trustee or receiver; or

 

(c)     a trustee or receiver is appointed for Maker or for all or part of
Maker’s property.

 

REMEDIES. In the case of default, Maker shall have the opportunity to cure
within seven (7) days of its receipt of written notice from Payee. In the event
Maker fails to cure within said time period, then at the option of Payee, the
entire unpaid principal balance of this Note, together with all accrued interest
thereon, shall forthwith become due and payable upon notice. In the event that
Payee is required to take any legal action to enforce this Note, Payee shall
also be entitled to the reasonable costs of collection, including attorneys'
fees.

 



 

 

 

LATE FEE. If any payment of principal or interest is not paid within five (5)
days of its due date, a late fee equal to one percent (1%) of the payment shall
be assessed and shall be immediately due and payable upon notice to Maker; to
the extent such late fee or penalty would be deemed to be a usurious payment of
interest, the same is waived.

 

DEFAULT INTEREST. Upon the occurrence of any default that shall not have been
cured or waived, and continuing until such time as this Note is paid in full,
and after maturity, the principal hereof then outstanding shall bear interest at
the rate of nine percent (9%) per annum from the date of default until the date
of actual payment of the entire amount of principal and accrued interest due.

 

NOTICES. All notices required, appropriate or necessary under the provisions of
this Note shall be sent by Payee to Maker to the address set forth above.

 

BINDING EFFECT. This Note shall be binding upon and inure to the benefit of
Payee and his successors and assigns.

 

NON-WAIVER. Any failure to enforce any provisions of this Note or other
forbearance by Payee shall not to be deemed a waiver of the rights of Payee to
enforce any provision of this Note at any later time.

 

ASSIGNMENT. Neither party may assign any of its right, title, interest or
obligation in this Note without the prior written consent of the other party.  
 

 

AMENDMENT. This Note may not be changed or amended unless such changes and
amendments are in writing signed by Maker and Payee.    

 

TIME OF THE ESSENCE. Time is of the essence regarding performance under this
Note.

 

GOVERNING LAW. This Note shall be governed by and construed in accordance with
the laws of the State of New Jersey.

 

MISCELLANEOUS. The effect of this Amended and Restated Promissory Note is to
amend and restate the Original Promissory Note. This Amended and Restated
Promissory Note shall constitute a renewal, extension and modification of the
terms of the Original Promissory Note and evidences the same indebtedness that
existed under the Original Promissory Note. To the extent that any rights,
benefits or provisions in favor of Payee existed in the Original Promissory Note
as of the date hereof, then such rights, benefits or provisions are acknowledged
to be and to continue to be effective from and after the date of the Original
Promissory Note. The Maker and the Payee agree and acknowledge that any and all
rights, remedies and payment provisions under the Original Promissory Note, as
hereby amended and restated, shall continue and survive the execution and
delivery of this Amended and Restated Promissory Note. The Maker and the Payee
further agree and acknowledge that any and all amounts owing or otherwise due
under or pursuant to the Original Promissory Note immediately prior to the
effectiveness of this Amended and Restated Promissory Note shall be owing and
otherwise due pursuant to this Amended and Restated Promissory Note. All
references to the Original Promissory Note in any agreement, instrument or
document executed or delivered in connection herewith or therewith shall be
deemed to refer to this Amended and Restated Promissory Note, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 



 

 

 

No waiver, amendment or other modification of this Amended and Restated
Promissory Note shall be binding upon either the Maker or the Payee, unless in
writing and signed by a duly-authorized representative of both parties. If any
provision of this Amended and Restated Promissory Note shall be prohibited or
invalid under applicable law, such provision shall be ineffective but only to
the extent of such prohibition or invalidity, and without invalidating the
remainder of such provision or the remaining provisions of this Amended and
Restated Promissory Note.

 

IN WITNESS WHEREOF, this Note has been executed by Maker as of the date set
forth above.

 

  MAKER   Medical Transcription Billing, Corp.         Witness: /s/Amritpal Deol
By: /s/ Stephen A. Snyder Name: Amritpal Deol Name: Stephen A. Snyder   Its:
President               PAYEE         Witness: /s/Amritpal Deol /s/ Mahmud Haq
Name: Amritpal Deol Mahmud Haq

 

 

 

 

 



 

